PER CURIAM:
James A. Butler appeals the district court’s orders denying his motions for correction of sentence under Fed.R.Civ.P. 60 and Fed.R.Civ.P. 36 and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. See United States v. Butler, No. CR-91-44 (Jan. 27, 2005; Mar. 15, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED